Exhibit 10.7

 

GLOBAL PARTNERS LP

 

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

 

--------------------------------------------------------------------------------


 

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

 

This Contribution, Conveyance and Assumption Agreement, dated as of October 4,
2005, is entered into by and among GLOBAL GP LLC, a Delaware limited liability
company (“GP LLC”), GLOBAL PARTNERS LP, a Delaware limited partnership (“MLP”),
GLOBAL OPERATING LLC, a Delaware limited liability company (“OLLC”), GLOBAL
COMPANIES LLC, a Delaware limited liability company (“Global”), GLOBAL MONTELLO
GROUP LLC, a Delaware limited liability company (“GMG”), CHELSEA SANDWICH LLC, a
Delaware limited liability company (“Chelsea LLC”), GLOBAL PETROLEUM CORP., a
Massachusetts corporation (“GPC”), LAREA HOLDINGS LLC, a Delaware limited
liability company (“Larea”), LAREA HOLDINGS II LLC, a Delaware limited liability
company (“Larea II”), CHELSEA TERMINAL LIMITED PARTNERSHIP, a Massachusetts
limited partnership (“Chelsea LP”), SANDWICH TERMINAL, L.L.C., a Massachusetts
limited liability company (“Sandwich”) and MONTELLO OIL CORPORATION, a New
Jersey corporation (“Montello”).  The above-named entities are sometimes
referred to in this Agreement each as a “Party” and collectively as the
“Parties.”  Capitalized terms used herein shall have the meanings assigned to
such terms in Section 1.1.

 

RECITALS:

 

WHEREAS, GPC and GP LLC have formed MLP pursuant to the Delaware Revised Uniform
Limited Partnership Act (the “Delaware LP Act”) for the purpose of engaging in
any business activity that is approved by GP LLC and that lawfully may be
conducted by a limited partnership organized pursuant to the Delaware LP Act.

 

WHEREAS, in order to accomplish the objectives and purposes in the preceding
recital, each of the following actions have been taken prior to the date hereof:

 

1.                                       GPC formed GP LLC under the terms of
the Delaware Limited Liability Company Act (the “Delaware LLC Act”) and
contributed $1,000 to GP LLC in exchange for all of the member interests in GP
LLC.

 

2.                                       GP LLC and GPC formed MLP under the
terms of the Delaware LP Act to which GP LLC contributed $40 to MLP in exchange
for a 2% general partner interest in MLP and GPC contributed $1,960 to MLP in
exchange for a 98% limited partner interest in MLP.

 

3.                                       MLP formed OLLC under the terms of the
Delaware LLC Act to which MLP contributed $1,000 to OLLC in exchange for all of
the member interests in OLLC.

 

WHEREAS, concurrently with the consummation of the transactions contemplated
hereby, each of the following shall occur:

 

--------------------------------------------------------------------------------


 

1.                                       The New Credit Facility will be entered
into by and among the parties thereto at which time borrowings under the New
Credit Facility will be used to repay any outstanding borrowings under the Old
Credit Facility.

 

2.                                       Global will distribute approximately
$45,250,000 in cash and receivables (“Working Capital Assets”), to GPC,
Montello, Larea and Larea II as follows:

 

(a)                                  GPC will receive $18,124,424;

 

(b)                                 Montello will receive $22,172,500;

 

(c)                                  Larea will receive $3,302,051; and

 

(d)                                 Larea II will receive $1,651,025.

 

3.                                       GPC, Montello, Larea and Larea II will
convey a 36%, 49%, 10% and 5%, respectively, member interest in Global to GP LLC
in exchange for a 36%, 49%, 10% and 5%, respectively, member interest in GP
LLC.  Such member interests in Global have an aggregate value equal to 2% of the
equity value of MLP at the closing of the transactions contemplated by this
Agreement and shall be referred to herein as the “Global Interests.”

 

4.                                       GMG will convey all its right, title
and interest in the Qualifying Income Assets to Global as a capital contribution
on behalf of GPC, Montello, Larea and Larea II.

 

5.                                       GP LLC will convey the Global Interests
to MLP in exchange for (a) 230,303 General Partner Units, which represents a
continuation of its 2% general partner interest in MLP, and (b) the issuance of
the IDRs.

 

6.                                       GPC, Montello, Larea, Larea II, Chelsea
LP and Sandwich (the “Owners”) will convey their member interests in Global, GMG
and Chelsea LLC (the “Operating Subsidiaries”) to MLP in exchange for
(a) 742,424 Common Units representing a 6.4% limited partner interest in MLP, of
which (i) GPC will receive 226,736 Common Units, (ii) Montello will receive
308,552 Common Units, (iii) Larea will receive 74,242 Common Units, (iv) Larea
II will receive 37,121 Common Units, (v) Chelsea LP will receive 94,659 Common
Units and (vi) Sandwich will receive 1,114 Common Units, (b) 5,642,424
Subordinated Units representing a 49.0% limited partner interest in MLP, of
which (i) GPC will receive 1,723,196 Subordinated Units, (ii) Montello will
receive 2,344,992 Subordinated Units, (iii) Larea will receive 564,242
Subordinated Units, (iv) Larea II will receive 282,121 Subordinated Units,
(v) Chelsea LP will receive 719,409 Subordinated Units and (vi) Sandwich will
receive 8,464 Subordinated Units, and (c) the assumption by MLP of the GPC Term
Loan.

 

7.                                       In connection with MLP’s initial public
offering (the “Offering”), the public, through the Underwriters, will contribute
$107,800,000 in cash to MLP, less the Underwriters’ discount of $7,144,200, in
exchange for 4,900,000 Common Units representing a 42.6% limited partner
interest in MLP.

 

2

--------------------------------------------------------------------------------


 

8.                                       MLP will convey all of its member
interests in the Operating Subsidiaries to OLLC as a capital contribution.

 

9.                                       MLP will (a) pay or cause to be paid
approximately $4,405,8000 of offering expenses (excluding the Underwriters’
discount) in connection with the Offering of the Common Units, (b) repay
approximately $51,000,000 of outstanding indebtedness under the GPC Term Loan
and (c) contribute its remaining cash of approximately $45,250,000 to OLLC as a
capital contribution.

 

10.                                 OLLC will convey approximately $45,250,000
to Global as a capital contribution, which will use the funds to repay
approximately $45,250,000 of outstanding borrowings under the New Credit
Facility.

 

11.                                 Global will convey all of its right, title
and interest in the Non-Qualifying Income Assets to GMG as a capital
contribution on behalf of OLLC.

 

12.                                 GMG will, pursuant to the terms of the
Delaware LLC Act and the Delaware General Corporation Law (the “Delaware GCL”),
convert to Global Montello Group Corp., a Delaware corporation (“GMG Corp.”).

 

13.                                 To the extent the Underwriters exercise
their over-allotment option to purchase up to 735,000 Common Units (the
“Over-Allotment Option”), MLP will use the net proceeds to redeem from the
Owners a number of Common Units equal to those sold pursuant to the
Over-Allotment Option.

 

14.                                 The organizational documents of the Parties
will be amended and restated as necessary to reflect the applicable matters set
forth above and as contained in this Agreement.

 

NOW, THEREFORE, in consideration of their mutual undertakings and agreements
hereunder, the Parties undertake and agree as follows:

 

ARTICLE I
DEFINITIONS

 


SECTION 1.1                                      TERMS.  THE FOLLOWING DEFINED
TERMS SHALL HAVE THE MEANINGS GIVEN BELOW:

 

“Agreement” means this Contribution, Conveyance and Assumption Agreement.

 

“Assets” means all right, title and interest of GMG and Global in and to the
Qualifying Income Assets and the Non-Qualifying Income Assets, respectively,
whether tangible or intangible, whether real, personal or mixed, whether accrued
or contingent, and wherever located.

 

“Chelsea LLC” has the meaning as set forth in the opening paragraph of this
Agreement.

 

3

--------------------------------------------------------------------------------


 

“Chelsea LP” has the meaning as set forth in the opening paragraph of this
Agreement.

 

“Code” means Internal Revenue Code of 1986, as amended.

 

“Common Units” has the meaning as set forth in the Partnership Agreement.

 

“Delaware GCL” has the meaning as set forth in the Recitals of this Agreement.

 

“Delaware LLC Act” has the meaning as set forth in the Recitals of this
Agreement.

 

“Delaware LP Act” has the meaning as set forth in the Recitals of this
Agreement.

 

“Effective Time” means 12:01 a.m. Eastern Daylight Time on October 4, 2005.

 

“Employee-Related Liabilities” means all liabilities arising out of or related
to those agreements, contracts, plans and similar arrangements listed on
Schedule A to the extent arising or accruing on and after the Effective Time,
whether known or unknown, accrued or contingent, and whether or not reflected on
the books and records of Global or its affiliates.

 

“FFE Assets” means the furniture, fixtures and other equipment set forth on
Schedule B and such other furniture, fixtures and other equipment in which
Global has a right, title and interest in located at 800 South Street, Waltham,
Massachusetts 02454, and at such other locations where employees of any of the
Partnership Entities are situated.

 

“FFE Liabilities” means all liabilities arising out of or related to the
ownership of the FFE Assets to the extent arising or accruing on and after the
Effective Time, whether known or unknown, accrued or contingent, and whether or
not reflected on the books and records of Global or its affiliates.

 

“General Partner Units” has the meaning as set forth in the Partnership
Agreement.

 

“Glen Hes” means Glen Hes Corp., a Delaware corporation.

 

“Global” has the meaning as set forth in the opening paragraph of this
Agreement.

 

“Global Interests” has the meaning as set forth in the Recitals of this
Agreement.

 

“GMG” has the meaning as set forth in the opening paragraph of this Agreement.

 

“GMG Corp.” has the meaning as set forth in the Recitals of this Agreement.

 

4

--------------------------------------------------------------------------------


 

“GP LLC” has the meaning as set forth in the opening paragraph of this
Agreement.

 

“GPC” has the meaning as set forth in the opening paragraph of this Agreement.

 

“GPC Term Loan” means that Term Loan Agreement dated as of July 2, 2004 by and
among GPC, as the borrower, those entities identified as guarantors and Bank of
America, N.A. and the other lending institutions listed on Schedule 1 thereto
and Bank of America, N.A., as agent.

 

“IDR” has the same meaning as “Incentive Distribution Right” as set forth in the
Partnership Agreement.

 

“Larea” has the meaning as set forth in the opening paragraph of this Agreement.

 

“Larea II” has the meaning as set forth in the opening paragraph of this
Agreement.

 

“MLP” has the meaning as set forth in the opening paragraph of this Agreement.

 

“MLP Agreement” means the First Amended and Restated Agreement of Limited
Partnership of MLP, as it may be amended, supplemented or restated from time to
time.

 

“Montello” has the meaning as set forth in the opening paragraph of this
Agreement.

 

“New Credit Facility” means that Credit Agreement dated as of October 4, 2005,
among OLLC, Global, GMG, Glen Hes and Chelsea LLC, as borrowers, MLP and GP LLC
as initial guarantors, each lender from time to time party thereto and Bank of
America, N.A., as administrative agent.

 

“Non-Qualifying Income Assets” means those assets set forth on Schedule C and
such other assets that do not generate “qualifying income” as defined in
Section 7704 of the Code.

 

“Non-Qualifying Income Liabilities” means all liabilities arising out of or
related to the ownership of the Non-Qualifying Income Assets to the extent
arising or accruing on and after the Effective Time, whether known or unknown,
accrued or contingent, and whether or not reflected on the books and records of
Global or its affiliates.

 

“Offering” has the meaning as set forth in the Recitals of this Agreement.

 

“Old Credit Facility” means that Eighth Amended and Restated Revolving Credit
Agreement dated as of July 1, 2003 by and among Global, GMG, Glen Hes, Chelsea
LLC and Fleet National Bank and the other lending institutions listed on
Schedule 1 thereto and Fleet National Bank, as agent, as amended.

 

5

--------------------------------------------------------------------------------


 

“OLLC” has the meaning as set forth in the opening paragraph of this Agreement.

 

“Operating Subsidiaries” has the meaning as set forth in the Recitals of this
Agreement.

 

“Over-Allotment Option” has the meaning as set forth in the Recitals of this
Agreement.

 

“Owners” has the meaning as set forth in the Recitals of this Agreement.

 

“Party” or “Parties” has the meaning as set forth in the opening paragraph of
this Agreement.

 

“Partnership Entities” means GP LLC, MLP, OLLC, the Operating Subsidiaries and
Glen Hes.

 

“Qualifying Income Assets” means those assets set forth on Schedule D and such
other assets that generate “qualifying income” as defined in Section 7704 of the
Code.

 

“Qualifying Income Liabilities” means all liabilities arising out of or related
to the ownership of the Qualifying Income Assets to the extent arising or
accruing on and after the Effective Time, whether known or unknown, accrued or
contingent, and whether or not reflected on the books and records of GMG or its
affiliates.

 

“Sandwich” has the meaning as set forth in the opening paragraph of this
Agreement.

 

“Subordinated Units” has the meaning as set forth in the Partnership Agreement.

 

“Underwriters” means Lehman Brothers Inc., KeyBanc Capital Markets, a Division
of McDonald Investments Inc., Raymond James & Associates, Inc., RBC Capital
Markets Corporation and Banc of America Securities LLC.

 

“Working Capital Assets” has the meaning as set forth in the Recitals of this
Agreement.

 

ARTICLE II
CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS

 


SECTION 2.1                                      DISTRIBUTION AND ASSIGNMENT OF
WORKING CAPITAL ASSETS TO GPC, MONTELLO, LAREA AND LAREA II.  THE PARTIES HEREBY
ACKNOWLEDGE THE DISTRIBUTION AND ASSIGNMENT BY GLOBAL OF THE WORKING CAPITAL
ASSETS TO GPC, MONTELLO, LAREA AND LAREA II AND THE RECEIPT BY GPC, MONTELLO,
LAREA AND LAREA II OF $18,124,424, $22,172,500, $3,302,051 AND $1,651,025,
RESPECTIVELY, IN CASH AND VALUE ASSOCIATED WITH THE WORKING CAPITAL ASSETS.

 

6

--------------------------------------------------------------------------------


 


SECTION 2.2                                      CONTRIBUTION OF GLOBAL
INTERESTS BY GPC, MONTELLO, LAREA AND LAREA II TO GP LLC.  GPC, MONTELLO, LAREA
AND LAREA II HEREBY GRANT, CONTRIBUTE, BARGAIN, CONVEY, ASSIGN, TRANSFER, SET
OVER AND DELIVER TO GP LLC, ITS SUCCESSORS AND ASSIGNS, FOR ITS AND THEIR OWN
USE FOREVER, THE GLOBAL INTERESTS IN EXCHANGE FOR A 36%, 49%, 10% AND 5%,
RESPECTIVELY, MEMBER INTEREST IN GP LLC, AND GP LLC HEREBY ACCEPTS THE GLOBAL
INTERESTS AS A CONTRIBUTION TO THE CAPITAL OF GP LLC.

 


SECTION 2.3                                      CONTRIBUTION OF QUALIFYING
INCOME ASSETS BY GMG TO GLOBAL.  GMG HEREBY GRANTS, CONTRIBUTES, BARGAINS,
CONVEYS, ASSIGNS, TRANSFERS, SETS OVER AND DELIVERS TO GLOBAL, ITS SUCCESSORS
AND ASSIGNS, FOR ITS AND THEIR OWN USE FOREVER, ALL OF ITS RIGHT, TITLE AND
INTEREST IN AND TO THE QUALIFYING INCOME ASSETS, AND GLOBAL HEREBY ACCEPTS SUCH
ASSETS AS A CONTRIBUTION TO THE CAPITAL OF GLOBAL ON BEHALF OF GPC, MONTELLO,
LAREA AND LAREA II.

 

TO HAVE AND TO HOLD the Qualifying Income Assets unto Global, its successors and
assigns, together with all and singular the rights and appurtenances thereto in
any way belonging, subject, however, to the terms and conditions stated in this
Agreement, forever.

 


SECTION 2.4                                      CONTRIBUTION OF GLOBAL
INTERESTS BY GP LLC TO MLP.  GP LLC HEREBY GRANTS, CONTRIBUTES, BARGAINS,
CONVEYS, ASSIGNS, TRANSFERS, SETS OVER AND DELIVERS TO MLP, ITS SUCCESSORS AND
ASSIGNS, FOR ITS AND THEIR OWN USE FOREVER, THE GLOBAL INTERESTS IN EXCHANGE FOR
(A) 230,303 GENERAL PARTNER UNITS, WHICH REPRESENT A CONTINUATION OF ITS 2%
GENERAL PARTNER INTEREST IN MLP, AND (B) THE ISSUANCE OF THE IDRS, AND MLP
HEREBY ACCEPTS THE GLOBAL INTERESTS AS A CONTRIBUTION TO THE CAPITAL OF MLP.

 


SECTION 2.5                                      CONTRIBUTION OF INTERESTS IN
OPERATING SUBSIDIARIES BY THE OWNERS TO MLP.  THE OWNERS HEREBY GRANT,
CONTRIBUTE, BARGAIN, CONVEY, ASSIGN, TRANSFER, SET OVER AND DELIVER TO MLP, ITS
SUCCESSORS AND ASSIGNS, FOR ITS AND THEIR OWN USE FOREVER, ALL REMAINING MEMBER
INTERESTS IN THE OPERATING SUBSIDIARIES IN EXCHANGE FOR (A) 742,424 COMMON UNITS
REPRESENTING A 6.4% LIMITED PARTNER INTEREST IN MLP, OF WHICH (I) GPC RECEIVES
226,736 COMMON UNITS, (II) MONTELLO RECEIVES 308,552 COMMON UNITS, (III) LAREA
RECEIVES 74,242 COMMON UNITS, (IV) LAREA II RECEIVES 37,121 COMMON UNITS,
(V) CHELSEA LP RECEIVES 94,659 COMMON UNITS AND (VI) SANDWICH RECEIVES 1,114
COMMON UNITS, (B) 5,642,424 SUBORDINATED UNITS REPRESENTING A 49.0% LIMITED
PARTNER INTEREST IN MLP, OF WHICH (I) GPC RECEIVES 1,723,196 SUBORDINATED UNITS,
(II) MONTELLO RECEIVES 2,344,992 SUBORDINATED UNITS, (III) LAREA RECEIVES
564,242 SUBORDINATED UNITS, (IV) LAREA II RECEIVES 282,121 SUBORDINATED UNITS,
(V) CHELSEA LP RECEIVES 719,409 SUBORDINATED UNITS AND (VI) SANDWICH RECEIVES
8,464 SUBORDINATED UNITS, AND (C) AGREEMENT BY MLP TO ASSUME AND REPAY ANY
OUTSTANDING INDEBTEDNESS UNDER THE GPC TERM LOAN, AND MLP HEREBY ACCEPTS SUCH
MEMBER INTERESTS IN OPERATING SUBSIDIARIES AS A CONTRIBUTION TO THE CAPITAL OF
MLP.

 


SECTION 2.6                                      PUBLIC CASH CONTRIBUTION.  THE
PARTIES ACKNOWLEDGE A CASH CONTRIBUTION BY THE PUBLIC THROUGH THE UNDERWRITERS
TO MLP OF $107,800,000 ($100,655,800 AFTER THE UNDERWRITERS’ DISCOUNT OF
$7,144,200) IN EXCHANGE FOR 4,900,000 COMMON UNITS REPRESENTING A 42.6% INTEREST
IN MLP.

 


SECTION 2.7                                      CONTRIBUTION OF INTERESTS IN
OPERATING SUBSIDIARIES BY MLP TO OLLC.  MLP HEREBY GRANTS, CONTRIBUTES,
BARGAINS, CONVEYS, ASSIGNS, TRANSFERS, SETS OVER AND

 

7

--------------------------------------------------------------------------------


 


DELIVERS TO OLLC, ITS SUCCESSORS AND ASSIGNS, FOR ITS AND THEIR OWN USE FOREVER,
ALL MEMBER INTERESTS IN THE OPERATING SUBSIDIARIES, AND OLLC HEREBY ACCEPTS SUCH
MEMBER INTERESTS IN OPERATING SUBSIDIARIES AS A CONTRIBUTION TO THE CAPITAL OF
OLLC.

 


SECTION 2.8                                      PAYMENT OF TRANSACTION EXPENSES
AND OUTSTANDING INDEBTEDNESS BY MLP; CASH CONTRIBUTION BY MLP TO OLLC.  THE
PARTIES ACKNOWLEDGE (A) THE PAYMENT BY MLP, IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY, OF TRANSACTION EXPENSES IN THE AMOUNT OF APPROXIMATELY
$4,405,800 (EXCLUSIVE OF THE UNDERWRITERS’ DISCOUNT), (B) THE REPAYMENT BY MLP
OF APPROXIMATELY $51,000,000 OF OUTSTANDING INDEBTEDNESS UNDER THE GPC TERM LOAN
AND (C) THE CONTRIBUTION BY MLP OF ITS REMAINING CASH OF APPROXIMATELY
$45,250,000 TO OLLC AS A CAPITAL CONTRIBUTION.

 


SECTION 2.9                                      OLLC CASH CONTRIBUTION TO
GLOBAL.  THE PARTIES ACKNOWLEDGE THE CONTRIBUTION BY OLLC TO GLOBAL AND THE
RECEIPT BY GLOBAL OF APPROXIMATELY $45,250,000 IN CASH.

 

The above contribution has been made to repay approximately $45,250,000 of
outstanding borrowings under the New Credit Facility.  Global acknowledges that
the amounts acknowledged as being contributed under this Section 2.9 have been
used to repay approximately $45,250,000 of outstanding borrowings under the New
Credit Facility.

 


SECTION 2.10                                CONTRIBUTION OF NON-QUALIFYING
INCOME ASSETS BY GLOBAL TO GMG.  GLOBAL HEREBY GRANTS, CONTRIBUTES, BARGAINS,
CONVEYS, ASSIGNS, TRANSFERS, SETS OVER AND DELIVERS TO GMG, ITS SUCCESSORS AND
ASSIGNS, FOR ITS AND THEIR OWN USE FOREVER, ALL OF ITS RIGHT, TITLE AND INTEREST
IN AND TO THE NON-QUALIFYING INCOME ASSETS, AND GMG HEREBY ACCEPTS SUCH ASSETS
AS A CONTRIBUTION TO THE CAPITAL OF GMG.

 

TO HAVE AND TO HOLD the Non-Qualifying Income Assets unto GMG, its successors
and assigns, together with all and singular the rights and appurtenances thereto
in any way belonging, subject, however, to the terms and conditions stated in
this Agreement, forever.

 


SECTION 2.11                                DISTRIBUTION OF FFE ASSETS BY GLOBAL
TO GP LLC.  GLOBAL HEREBY GRANTS, DISTRIBUTES, BARGAINS, CONVEYS, ASSIGNS,
TRANSFERS, SETS OVER AND DELIVERS TO GP LLC, ITS SUCCESSORS AND ASSIGNS, FOR ITS
AND THEIR OWN USE FOREVER, ALL OF ITS RIGHT, TITLE AND INTEREST IN AND TO THE
FFE ASSETS, AND GP LLC HEREBY ACCEPTS SUCH ASSETS FOR USE BY GP LLC AND ITS
EMPLOYEES IN THE MANAGEMENT OF THE BUSINESS OF THE PARTNERSHIP ENTITIES.

 

TO HAVE AND TO HOLD the FFE Assets unto GP LLC, its successors and assigns,
together with all and singular the rights and appurtenances thereto in any way
belonging, subject, however, to the terms and conditions stated in this
Agreement, forever.

 

ARTICLE III
ASSUMPTIONS OF CERTAIN LIABILITIES

 


SECTION 3.1                                      ASSUMPTION OF QUALIFYING INCOME
LIABILITIES BY GLOBAL.  IN CONNECTION WITH THE CONTRIBUTION AND TRANSFER BY GMG
OF THE QUALIFYING INCOME ASSETS TO GLOBAL, AS SET FORTH IN SECTION 2.3 ABOVE,
GLOBAL HEREBY ASSUMES AND AGREES TO DULY AND TIMELY PAY, PERFORM

 

8

--------------------------------------------------------------------------------


 


AND DISCHARGE THE QUALIFYING INCOME LIABILITIES, TO THE FULL EXTENT THAT GMG HAS
BEEN HERETOFORE OR WOULD HAVE BEEN IN THE FUTURE OBLIGATED TO PAY, PERFORM AND
DISCHARGE THE QUALIFYING INCOME LIABILITIES WERE IT NOT FOR THE EXECUTION AND
DELIVERY OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT SAID ASSUMPTION AND
AGREEMENT TO DULY AND TIMELY PAY, PERFORM AND DISCHARGE THE QUALIFYING INCOME
LIABILITIES SHALL NOT (A) INCREASE THE OBLIGATION OF GLOBAL WITH RESPECT TO THE
QUALIFYING INCOME LIABILITIES BEYOND THAT OF GMG, (B) WAIVE ANY VALID DEFENSE
THAT WAS AVAILABLE TO GMG WITH RESPECT TO THE QUALIFYING INCOME LIABILITIES OR
(C) ENLARGE ANY RIGHTS OR REMEDIES OF ANY THIRD PARTY, IF ANY, UNDER ANY OF THE
QUALIFYING INCOME LIABILITIES.

 


SECTION 3.2                                      ASSUMPTION OF GPC TERM LOAN BY
MLP.  IN CONNECTION WITH THE CONTRIBUTION AND TRANSFER BY THE OWNERS OF
INTERESTS IN THE OPERATING SUBSIDIARIES TO MLP, AS SET FORTH IN SECTION 2.5
ABOVE, MLP HEREBY ASSUMES AND AGREES TO DULY AND TIMELY PAY, PERFORM AND
DISCHARGE THE GPC TERM LOAN, TO THE FULL EXTENT THAT THE PARTIES THERETO HAVE
BEEN HERETOFORE OR WOULD HAVE BEEN IN THE FUTURE OBLIGATED TO PAY, PERFORM AND
DISCHARGE THE GPC TERM LOAN WERE IT NOT FOR THE EXECUTION AND DELIVERY OF THIS
AGREEMENT; PROVIDED, HOWEVER, THAT SAID ASSUMPTION AND AGREEMENT TO DULY AND
TIMELY PAY, PERFORM AND DISCHARGE THE GPC TERM LOAN SHALL NOT (A) INCREASE THE
OBLIGATION OF MLP WITH RESPECT TO THE GPC TERM LOAN BEYOND THAT OF THE PARTIES
THERETO, (B) WAIVE ANY VALID DEFENSE THAT WAS AVAILABLE TO THE PARTIES THERETO
WITH RESPECT TO THE GPC TERM LOAN OR (C) ENLARGE ANY RIGHTS OR REMEDIES OF ANY
THIRD PARTY, IF ANY, UNDER THE GPC TERM LOAN.

 


SECTION 3.3                                      ASSUMPTION OF NON-QUALIFYING
INCOME LIABILITIES BY GMG.  IN CONNECTION WITH THE CONTRIBUTION AND TRANSFER BY
GLOBAL OF THE NON-QUALIFYING INCOME ASSETS TO GMG, AS SET FORTH IN SECTION 2.10
ABOVE, GMG HEREBY ASSUMES AND AGREES TO DULY AND TIMELY PAY, PERFORM AND
DISCHARGE THE NON-QUALIFYING INCOME LIABILITIES, TO THE FULL EXTENT THAT GLOBAL
HAS BEEN HERETOFORE OR WOULD HAVE BEEN IN THE FUTURE OBLIGATED TO PAY, PERFORM
AND DISCHARGE THE NON-QUALIFYING INCOME LIABILITIES WERE IT NOT FOR THE
EXECUTION AND DELIVERY OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT SAID
ASSUMPTION AND AGREEMENT TO DULY AND TIMELY PAY, PERFORM AND DISCHARGE THE
NON-QUALIFYING INCOME LIABILITIES SHALL NOT (A) INCREASE THE OBLIGATION OF GMG
WITH RESPECT TO THE NON-QUALIFYING INCOME LIABILITIES BEYOND THAT OF GLOBAL,
(B) WAIVE ANY VALID DEFENSE THAT WAS AVAILABLE TO GLOBAL WITH RESPECT TO THE
NON-QUALIFYING INCOME LIABILITIES OR (C) ENLARGE ANY RIGHTS OR REMEDIES OF ANY
THIRD PARTY, IF ANY, UNDER ANY OF THE NON-QUALIFYING INCOME LIABILITIES.

 


SECTION 3.4                                      ASSUMPTION OF EMPLOYEE-RELATED
LIABILITIES BY GP LLC.  IN CONNECTION WITH THE OFFERING, GP LLC HEREBY ASSUMES
AND AGREES TO DULY AND TIMELY PAY, PERFORM AND DISCHARGE THE EMPLOYEE-RELATED
LIABILITIES, TO THE FULL EXTENT THAT GLOBAL HAS BEEN HERETOFORE OR WOULD HAVE
BEEN IN THE FUTURE OBLIGATED TO PAY, PERFORM AND DISCHARGE THE EMPLOYEE-RELATED
LIABILITIES WERE IT NOT FOR THE EXECUTION AND DELIVERY OF THIS AGREEMENT;
PROVIDED, HOWEVER, THAT SAID ASSUMPTION AND AGREEMENT TO DULY AND TIMELY PAY,
PERFORM AND DISCHARGE THE EMPLOYEE-RELATED LIABILITIES SHALL NOT (A) INCREASE
THE OBLIGATION OF GP LLC WITH RESPECT TO THE EMPLOYEE-RELATED LIABILITIES BEYOND
THAT OF GLOBAL, (B) WAIVE ANY VALID DEFENSE THAT WAS AVAILABLE TO GLOBAL WITH
RESPECT TO THE EMPLOYEE-RELATED LIABILITIES OR (C) ENLARGE ANY RIGHTS OR
REMEDIES OF ANY THIRD PARTY, IF ANY, UNDER ANY OF THE EMPLOYEE-RELATED
LIABILITIES.  NOTHING IN THIS SECTION 3.4, SHALL AFFECT THE RIGHT OF GP LLC TO
SEEK INDEMNIFICATION OR REIMBURSEMENT FROM MLP PURSUANT TO THE TERMS OF THE MLP
AGREEMENT.

 

9

--------------------------------------------------------------------------------


 


SECTION 3.5                                      ASSUMPTION OF FFE LIABILITIES
BY GP LLC.  IN CONNECTION WITH THE DISTRIBUTION AND TRANSFER BY GLOBAL OF THE
FFE ASSETS TO GP LLC, AS SET FORTH IN SECTION 2.11 ABOVE, GP LLC HEREBY ASSUMES
AND AGREES TO DULY AND TIMELY PAY, PERFORM AND DISCHARGE THE FFE LIABILITIES, TO
THE FULL EXTENT THAT GLOBAL HAS BEEN HERETOFORE OR WOULD HAVE BEEN IN THE FUTURE
OBLIGATED TO PAY, PERFORM AND DISCHARGE THE FFE LIABILITIES WERE IT NOT FOR THE
EXECUTION AND DELIVERY OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT SAID
ASSUMPTION AND AGREEMENT TO DULY AND TIMELY PAY, PERFORM AND DISCHARGE THE FFE
LIABILITIES SHALL NOT (A) INCREASE THE OBLIGATION OF GP LLC WITH RESPECT TO THE
FFE LIABILITIES BEYOND THAT OF GLOBAL, (B) WAIVE ANY VALID DEFENSE THAT WAS
AVAILABLE TO GLOBAL WITH RESPECT TO THE FFE LIABILITIES OR (C) ENLARGE ANY
RIGHTS OR REMEDIES OF ANY THIRD PARTY, IF ANY, UNDER ANY OF THE FFE LIABILITIES.

 

ARTICLE IV
ADDITIONAL TRANSACTIONS

 


SECTION 4.1                                      CONVERSION OF GMG.  GMG HAS
ADOPTED A CERTIFICATE OF CONVERSION AND A CERTIFICATE OF INCORPORATION PURSUANT
TO THE DELAWARE GCL AND THE DELAWARE LLC ACT AND WILL FILE A CERTIFICATE OF
CONVERSION AND CERTIFICATE OF INCORPORATION WITH THE SECRETARY OF STATE OF THE
STATE OF DELAWARE WHICH FILINGS SHALL CONVERT (UPON SUCH FILING OR THE EFFECTIVE
TIME STATED THEREIN) GMG INTO GMG CORP., HAVING GLOBAL AS ITS SOLE STOCKHOLDER.

 


SECTION 4.2                                      OVER-ALLOTMENT OPTION.  THE
PARTIES ACKNOWLEDGE THAT IN THE EVENT THE UNDERWRITERS EXERCISE THEIR
OVER-ALLOTMENT OPTION, MLP SHALL USE ANY NET PROCEEDS THEREFROM TO REDEEM FROM
THE OWNERS A PRO RATA NUMBER OF COMMON UNITS HELD BY EACH OF THE OWNERS EQUAL TO
THE NUMBER OF COMMON UNITS ISSUED UPON EXERCISE OF THE OVER-ALLOTMENT OPTION, AT
A PRICE PER COMMON UNIT EQUAL TO THE NET PROCEEDS PER COMMON UNIT RECEIVED BY
MLP AFTER THE UNDERWRITERS’ DISCOUNT BUT BEFORE OTHER EXPENSES.

 

ARTICLE V
TITLE MATTERS

 


SECTION 5.1                                      ENCUMBRANCES.

 


(A)                                  EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER
DOCUMENT EXECUTED IN CONNECTION WITH THIS AGREEMENT OR THE OFFERING, THE
CONTRIBUTION AND CONVEYANCE (BY OPERATION OF LAW OR OTHERWISE) OF THE ASSETS AS
REFLECTED IN THIS AGREEMENT ARE MADE EXPRESSLY SUBJECT TO ALL RECORDED AND
UNRECORDED LIENS (OTHER THAN CONSENSUAL LIENS), ENCUMBRANCES, AGREEMENTS,
DEFECTS, RESTRICTIONS, ADVERSE CLAIMS AND ALL LAWS, RULES, REGULATIONS,
ORDINANCES, JUDGMENTS AND ORDERS OF GOVERNMENTAL AUTHORITIES OR TRIBUNALS HAVING
OR ASSERTING JURISDICTIONS OVER THE ASSETS AND OPERATIONS CONDUCTED THEREON OR
IN CONNECTION THEREWITH, IN EACH CASE TO THE EXTENT THE SAME ARE VALID AND
ENFORCEABLE AND AFFECT THE ASSETS, INCLUDING ALL MATTERS THAT A CURRENT SURVEY
OR VISUAL INSPECTION OF THE ASSETS WOULD REFLECT.


 


(B)                                 TO THE EXTENT THAT CERTAIN JURISDICTIONS IN
WHICH THE ASSETS ARE LOCATED MAY REQUIRE THAT DOCUMENTS BE RECORDED IN ORDER TO
EVIDENCE THE TRANSFERS OF TITLE REFLECTED IN THIS AGREEMENT, THEN THE PROVISIONS
SET FORTH IN SECTION 5.1(A) IMMEDIATELY ABOVE SHALL ALSO BE APPLICABLE TO THE
CONVEYANCES UNDER SUCH DOCUMENTS.

 

10

--------------------------------------------------------------------------------


 


SECTION 5.2                                      DISCLAIMER OF WARRANTIES;
SUBROGATION; WAIVER OF BULK SALES LAWS.

 


(A)                                  EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER
DOCUMENT EXECUTED OR DELIVERED IN CONNECTION WITH THIS AGREEMENT OR THE
OFFERING, THE PARTIES ACKNOWLEDGE AND AGREE THAT NONE OF THE PARTIES HAS MADE,
DOES NOT MAKE, AND EACH SUCH PARTY SPECIFICALLY NEGATES AND DISCLAIMS, ANY
REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF
ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS, IMPLIED OR STATUTORY, ORAL OR
WRITTEN, PAST OR PRESENT, REGARDING (A) THE VALUE, NATURE, QUALITY OR CONDITION
OF THE ASSETS INCLUDING THE WATER, SOIL, GEOLOGY OR ENVIRONMENTAL CONDITION OF
THE ASSETS GENERALLY OR INCLUDING THE PRESENCE OR LACK OF HAZARDOUS SUBSTANCES
OR OTHER MATTERS ON THE ASSETS, (B) THE INCOME TO BE DERIVED FROM THE ASSETS,
(C) THE SUITABILITY OF THE ASSETS FOR ANY AND ALL ACTIVITIES AND USES THAT
MAY BE CONDUCTED THEREON, (D) THE COMPLIANCE OF OR BY THE ASSETS OR THEIR
OPERATION WITH ANY LAWS (INCLUDING ANY ZONING, ENVIRONMENTAL PROTECTION,
POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS OR REQUIREMENTS), OR
(E) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR FITNESS
FOR A PARTICULAR PURPOSE OF THE ASSETS.  EXCEPT TO THE EXTENT PROVIDED IN ANY
OTHER DOCUMENT EXECUTED OR DELIVERED IN CONNECTION WITH THIS AGREEMENT OR THE
OFFERING, THE PARTIES ACKNOWLEDGE AND AGREE THAT EACH HAS HAD THE OPPORTUNITY TO
INSPECT THE RESPECTIVE ASSETS, AND EACH IS RELYING SOLELY ON ITS OWN
INVESTIGATION OF THE RESPECTIVE ASSETS AND NOT ON ANY INFORMATION PROVIDED OR TO
BE PROVIDED BY ANY OF THE PARTIES.  EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER
DOCUMENT EXECUTED OR DELIVERED IN CONNECTION WITH THIS AGREEMENT OR THE
OFFERING, NONE OF THE PARTIES IS LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL OR
WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE ASSETS
FURNISHED BY ANY AGENT, EMPLOYEE, SERVANT OR THIRD PARTY.  EXCEPT TO THE EXTENT
PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN CONNECTION WITH THIS
AGREEMENT OR THE OFFERING, EACH OF THE PARTIES ACKNOWLEDGES THAT TO THE MAXIMUM
EXTENT PERMITTED BY LAW, THE CONTRIBUTION OF THE ASSETS AS PROVIDED FOR HEREIN
IS MADE IN AN “AS IS”, “WHERE IS” CONDITION WITH ALL FAULTS, AND THE ASSETS ARE
CONTRIBUTED AND CONVEYED SUBJECT TO ALL OF THE MATTERS CONTAINED IN THIS
SECTION.  THIS SECTION SHALL SURVIVE SUCH CONTRIBUTION AND CONVEYANCE OR THE
TERMINATION OF THIS AGREEMENT.  THE PROVISIONS OF THIS SECTION HAVE BEEN
NEGOTIATED BY THE PARTIES AFTER DUE CONSIDERATION AND ARE INTENDED TO BE A
COMPLETE EXCLUSION AND NEGATION OF ANY REPRESENTATIONS OR WARRANTIES, WHETHER
EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE ASSETS THAT MAY ARISE
PURSUANT TO ANY LAW NOW OR HEREAFTER IN EFFECT, OR OTHERWISE, EXCEPT AS SET
FORTH IN THIS AGREEMENT OR ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION WITH THIS AGREEMENT OR THE OFFERING.

 

11

--------------------------------------------------------------------------------


 


(B)                                 THE CONTRIBUTIONS OF THE ASSETS MADE UNDER
THIS AGREEMENT ARE MADE WITH FULL RIGHTS OF SUBSTITUTION AND SUBROGATION OF THE
RESPECTIVE PARTIES RECEIVING SUCH CONTRIBUTIONS, AND ALL PERSONS CLAIMING BY,
THROUGH AND UNDER SUCH PARTIES, TO THE EXTENT ASSIGNABLE, IN AND TO ALL
COVENANTS AND WARRANTIES BY THE PREDECESSORS-IN-TITLE OF THE PARTIES
CONTRIBUTING THE ASSETS, AND WITH FULL SUBROGATION OF ALL RIGHTS ACCRUING UNDER
APPLICABLE STATUTES OF LIMITATION AND ALL RIGHTS OF ACTION OF WARRANTY AGAINST
ALL FORMER OWNERS OF THE ASSETS.


 


(C)                                  EACH OF THE PARTIES AGREES THAT THE
DISCLAIMERS CONTAINED IN THIS SECTION 5.2 ARE “CONSPICUOUS” DISCLAIMERS.  ANY
COVENANTS IMPLIED BY STATUTE OR LAW BY THE USE OF THE WORDS “GRANT,”
“CONTRIBUTE,” “CONVEY,” “BARGAIN,” “ASSIGN,” “TRANSFER,” “DELIVER,” “SELL” OR
“SET OVER” OR ANY OF THEM OR ANY OTHER WORDS USED IN THIS AGREEMENT ARE HEREBY
EXPRESSLY DISCLAIMED, WAIVED OR NEGATED.


 


(D)                                 EACH OF THE PARTIES HEREBY WAIVES COMPLIANCE
WITH ANY APPLICABLE BULK SALES LAW OR ANY SIMILAR LAW IN ANY APPLICABLE
JURISDICTION IN RESPECT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 

ARTICLE VI
FURTHER ASSURANCES

 

From time to time after the date hereof, and without any further consideration
the Parties agree to execute, acknowledge and deliver all such additional deeds,
assignments, bills of sale, conveyances, instruments, notices, releases,
acquittances and other documents, and will do all such other acts and things,
all in accordance with applicable law, as may be necessary or appropriate
(a) more fully to assure that the applicable Parties own all of the properties,
rights, titles, interests, estates, remedies, powers and privileges granted by
this Agreement, or which are intended to be so granted, or (b) more fully and
effectively to vest in the applicable Parties and their respective successors
and assigns beneficial and record title to the interests contributed and
assigned by this Agreement or intended so to be and to more fully and
effectively carry out the purposes and intent of this Agreement.

 

ARTICLE VII
EFFECTIVE TIME

 

Notwithstanding anything contained in this Agreement to the contrary, none of
the provisions of Article II or Article III of this Agreement shall be operative
or have any effect until the Effective Time, at which time all the provisions of
Article II or Article III of this Agreement shall be effective and operative in
accordance with Article VIII, without further action by any Party.

 

ARTICLE VIII
MISCELLANEOUS

 


SECTION 8.1                                      ORDER OF COMPLETION OF
TRANSACTIONS.  THE TRANSACTIONS PROVIDED FOR IN ARTICLE II OF THIS AGREEMENT
SHALL BE COMPLETED IMMEDIATELY FOLLOWING THE EFFECTIVE TIME IN THE

 

12

--------------------------------------------------------------------------------


 


ORDER SET FORTH IN ARTICLE II OF THIS AGREEMENT.  THE TRANSACTIONS PROVIDED FOR
IN ARTICLE III OF THIS AGREEMENT SHALL BE COMPLETED SIMULTANEOUSLY WITH THE
TRANSACTIONS PROVIDED FOR IN ARTICLE II OF THIS AGREEMENT.  THE TRANSACTIONS
PROVIDED FOR IN ARTICLE IV OF THIS AGREEMENT SHALL BE COMPLETED AFTER THOSE
PROVIDED FOR IN ARTICLE II AND ARTICLE III OF THIS AGREEMENT.

 


SECTION 8.2                                      COSTS.  EXCEPT FOR THE
TRANSACTION EXPENSES SET FORTH IN SECTION 2.8, OLLC SHALL PAY ALL EXPENSES, FEES
AND COSTS, INCLUDING SALES, USE AND SIMILAR TAXES ARISING OUT OF THE
CONTRIBUTIONS, CONVEYANCES AND DELIVERIES TO BE MADE HEREUNDER, AND SHALL PAY
ALL DOCUMENTARY, FILING, RECORDING, TRANSFER, DEED AND CONVEYANCE TAXES AND FEES
REQUIRED IN CONNECTION THEREWITH. IN ADDITION, OLLC SHALL BE RESPONSIBLE FOR ALL
COSTS, LIABILITIES AND EXPENSES (INCLUDING COURT COSTS AND REASONABLE ATTORNEYS’
FEES) INCURRED IN CONNECTION WITH THE IMPLEMENTATION OF ANY CONVEYANCE OR
DELIVERY PURSUANT TO ARTICLE VI OF THIS AGREEMENT.

 


SECTION 8.3                                      HEADINGS; REFERENCES;
INTERPRETATION.  ALL ARTICLE AND SECTION HEADINGS IN THIS AGREEMENT ARE FOR
CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO CONTROL OR AFFECT THE MEANING OR
CONSTRUCTION OF ANY OF THE PROVISIONS HEREOF.  THE WORDS “HEREOF,” “HEREIN” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT, WHEN USED IN THIS AGREEMENT, SHALL
REFER TO THIS AGREEMENT AS A WHOLE, AND NOT TO ANY PARTICULAR PROVISION OF THIS
AGREEMENT.  ALL REFERENCES HEREIN TO ARTICLES AND SECTIONS SHALL, UNLESS THE
CONTEXT REQUIRES A DIFFERENT CONSTRUCTION, BE DEEMED TO BE REFERENCES TO THE
ARTICLES AND SECTIONS OF THIS AGREEMENT, RESPECTIVELY.  ALL PERSONAL PRONOUNS
USED IN THIS AGREEMENT, WHETHER USED IN THE MASCULINE, FEMININE OR NEUTER
GENDER, SHALL INCLUDE ALL OTHER GENDERS, AND THE SINGULAR SHALL INCLUDE THE
PLURAL AND VICE VERSA.  THE TERMS “INCLUDE,” “INCLUDES,” “INCLUDING” OR WORDS OF
LIKE IMPORT SHALL BE DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT LIMITATION.”

 


SECTION 8.4                                      SUCCESSORS AND ASSIGNS.  THE
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.

 


SECTION 8.5                                      NO THIRD PARTY RIGHTS.  THE
PROVISIONS OF THIS AGREEMENT ARE INTENDED TO BIND THE PARTIES SIGNATORY HERETO
AS TO EACH OTHER AND ARE NOT INTENDED TO AND DO NOT CREATE RIGHTS IN ANY OTHER
PERSON OR CONFER UPON ANY OTHER PERSON ANY BENEFITS, RIGHTS OR REMEDIES AND NO
PERSON IS OR IS INTENDED TO BE A THIRD PARTY BENEFICIARY OF ANY OF THE
PROVISIONS OF THIS AGREEMENT.

 


SECTION 8.6                                      COUNTERPARTS.  THIS AGREEMENT
MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AGREEMENT BINDING ON THE PARTIES.

 


SECTION 8.7                                      GOVERNING LAW.  THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
WHOLLY WITHIN SUCH STATE WITHOUT GIVING EFFECT TO CONFLICT OF LAW PRINCIPLES
THEREOF.

 


SECTION 8.8                                      SEVERABILITY.  IF ANY OF THE
PROVISIONS OF THIS AGREEMENT ARE HELD BY ANY COURT OF COMPETENT JURISDICTION TO
CONTRAVENE, OR TO BE INVALID UNDER, THE LAWS OF ANY POLITICAL BODY HAVING
JURISDICTION OVER THE SUBJECT MATTER HEREOF, SUCH CONTRAVENTION OR INVALIDITY
SHALL NOT INVALIDATE THE ENTIRE AGREEMENT.  INSTEAD, THIS AGREEMENT SHALL BE
CONSTRUED AS IF IT DID NOT CONTAIN THE PARTICULAR PROVISION OR PROVISIONS HELD
TO BE INVALID, AND AN EQUITABLE ADJUSTMENT

 

13

--------------------------------------------------------------------------------


 


SHALL BE MADE AND NECESSARY PROVISION ADDED SO AS TO GIVE EFFECT TO THE
INTENTION OF THE PARTIES AS EXPRESSED IN THIS AGREEMENT AT THE TIME OF EXECUTION
OF THIS AGREEMENT.

 


SECTION 8.9                                      AMENDMENT OR MODIFICATION. 
THIS AGREEMENT MAY BE AMENDED OR MODIFIED FROM TIME TO TIME ONLY BY THE WRITTEN
AGREEMENT OF ALL THE PARTIES.

 


SECTION 8.10                                INTEGRATION.  THIS AGREEMENT AND THE
INSTRUMENTS REFERENCED HEREIN SUPERSEDE ALL PREVIOUS UNDERSTANDINGS OR
AGREEMENTS AMONG THE PARTIES, WHETHER ORAL OR WRITTEN, WITH RESPECT TO ITS
SUBJECT MATTER.  THIS DOCUMENT AND SUCH INSTRUMENTS CONTAIN THE ENTIRE
UNDERSTANDING OF THE PARTIES.  NO UNDERSTANDING, REPRESENTATION, PROMISE OR
AGREEMENT, WHETHER ORAL OR WRITTEN, IS INTENDED TO BE OR SHALL BE INCLUDED IN OR
FORM PART OF THIS AGREEMENT UNLESS IT IS CONTAINED IN A WRITTEN AMENDMENT HERETO
EXECUTED BY THE PARTIES AFTER THE DATE OF THIS AGREEMENT.

 


SECTION 8.11                                DEED; BILL OF SALE; ASSIGNMENT.  TO
THE EXTENT REQUIRED AND PERMITTED BY APPLICABLE LAW, THIS AGREEMENT SHALL ALSO
CONSTITUTE A “DEED,” “BILL OF SALE” OR “ASSIGNMENT” OF THE ASSETS AND INTERESTS
REFERENCED HEREIN.

 

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the date first written above.

 

 

 

GLOBAL GP LLC

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Edward J. Faneuil

 

 

Executive Vice President, Secretary
and General Counsel

 

 

 

 

 

 

 

GLOBAL PARTNERS LP

 

 

 

 

By:

GLOBAL GP LLC,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

 

Edward J. Faneuil

 

 

 

Executive Vice President,
Secretary and General Counsel

 

 

 

 

GLOBAL OPERATING LLC

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Edward J. Faneuil

 

 

Executive Vice President and
Secretary

 

--------------------------------------------------------------------------------


 

 

GLOBAL COMPANIES LLC

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Edward J. Faneuil

 

 

Executive Vice President and
Secretary

 

 

 

 

 

 

 

GLOBAL MONTELLO GROUP LLC

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Edward J. Faneuil

 

 

Secretary and General Counsel

 

 

 

 

 

 

 

CHELSEA SANDWICH LLC

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Edward J. Faneuil

 

 

Executive Vice President and
Secretary

 

 

 

 

 

 

 

GLOBAL PETROLEUM CORP.

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Edward J. Faneuil

 

 

Secretary

 

 

 

 

 

 

 

LAREA HOLDINGS LLC

 

 

 

 

 

 

 

By:

/s/ Eric Slifka

 

 

Eric Slifka

 

 

Manager

 

--------------------------------------------------------------------------------


 

 

LAREA HOLDINGS II LLC

 

 

 

 

 

 

 

By:

/s/ Andrew Slifka

 

 

Andrew Slifka

 

 

President

 

 

 

 

 

 

 

CHELSEA TERMINAL LIMITED
PARTNERSHIP

 

 

 

 

By:

CHELSEA TERMINAL CORP.,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

 

Edward J. Faneuil

 

 

 

Secretary

 

 

 

 

 

 

 

SANDWICH TERMINAL, L.L.C.

 

 

 

 

By:

Global Petroleum Corp.

 

 

its Sole Member

 

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

 

Edward J. Faneuil

 

 

 

Secretary

 

 

 

 

 

 

 

MONTELLO OIL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Edward J. Faneuil

 

 

Secretary

 

--------------------------------------------------------------------------------